CECO ENVIRONMENTAL CORP. 4625 Red Bank Road, Suite 200 Cincinnati, Ohio 45227 August 16, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Rufus Decker Accounting Branch Chief RE: CECO Environmental Corp. Form 10-K for the Fiscal Year ended December 31, 2010 Filed March 15, 2011 Form 10-Q for the Fiscal Quarter ended March 31, 2011 Filed May 11, 2011 File No. 0-7099 Dear Mr. Decker: In your letter dated August 3, 2011, you requested that we respond to your comments regarding our Form 10-K for the Year Ended December31, 2010 and Form 10-Q for the Period Ended March31, 2011 within ten business days or tell you when we would provide a response. We hereby advise you that due to timing constraints on our internal finance personnel caused in part by the need to prepare our quarter end financial statements, we will not be in a position to submit a response on August 17, 2011. We respectfully request an extension until Wednesday, August 24, 2011, to review and address the matters in your correspondence. Thank you for your consideration of our request for an extension.If you have any questions, please do not hesitate to call me at (513) 458-2600. Very truly yours, CECO Environmental Corp. /s/ Dennis W. Blazer Dennis W. Blazer Chief Financial Officer and Vice President – Finance and Administration cc: Jay Ingram, Legal Branch Chief Jessica Dickerson, Staff Attorney Jeffrey Gordon, Staff Accountant
